Case 20-10804-amc       Doc 34    Filed 07/14/20 Entered 07/14/20 14:56:26              Desc Main
                                  Document     Page 1 of 6



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                              :
                                     : Case No.: 20-10804
 Daniel J Lewis                      : Chapter 13
                                     : Judge Ashely M. Chan
                           Debtor(s) : * * * * * * * * * * * * * * * * * *
                                       *
                                     :
 JPMorgan Chase Bank, N.A.           : Date and Time of Hearing
                            Movant, : Place of Hearing
        vs                           : August 12, 2020 at 11:00 a.m.
                                     :
 Daniel J Lewis                      : U.S. Bankruptcy Court
                                     : 900 Market Street, Courtroom #4
 SCOTT F. WATERMAN (Chapter 13) : Philadelphia, PA, 19107
                        Respondents. :

    MOTION OF JPMORGAN CHASE BANK, N.A. FOR RELIEF FROM THE
 AUTOMATIC STAY REGARDING THE PERSONAL PROPERTY KNOWN AS 2016
             JEEP WRANGLER, VIN# 1C4AJWAG2GL228655

       JPMorgan Chase Bank, N.A. (the "Creditor"), by and through the undersigned counsel,

files this Motion for Relief from the Automatic Stay pursuant to 11 U.S.C. § 362 and other

sections of Title 11 of the United States Code, and under Federal Rules of Bankruptcy Procedure

4001 and 6007 for an order conditioning, modifying, annulling, or dissolving the automatic stay,

averring as follows.

1.     This is an action arising pursuant to a case under Title 11 of the United States Code.

2.     Creditor is a lending institution duly authorized to conduct business in the

       Commonwealth of Pennsylvania.

3.     Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a secured

       creditor of the Debtor.




20-007950_EJS1
Case 20-10804-amc       Doc 34    Filed 07/14/20 Entered 07/14/20 14:56:26               Desc Main
                                  Document     Page 2 of 6



4.    The Court has jurisdiction over this matter under 28 U.S.C §§ 157 and 1334. This is a

      core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion is

      proper under 28 U.S.C. §§ 1408 and 1409.

5.    On February 7, 2020, Daniel J Lewis (the “Debtor”) filed a voluntary petition for relief

      under Chapter 13 of the United States Bankruptcy Code ("Petition").

6.    On September 4, 2017, the Debtor obtained a loan from JPMorgan Chase Bank, N.A. in

      the amount of $29,806.94 for the purchase of a 2016 Jeep Wrangler VIN#

      1C4AJWAG2GL228655 ("Collateral"). Debtor agreed to make periodic payments in the

      amount of $476.69 to JPMorgan Chase Bank, N.A. Such loan was evidenced by a Retail

      Installment Contract (the "Contract"), a copy of which is attached hereto as Exhibit A.

7.    To secure payment of the Contract, Debtor delivered the Certificate of Title for a Vehicle

      to the Collateral to Creditor. On or about December 7, 2017, Creditor perfected its

      security interest in the Collateral by delivering the Certificate of Title for a Vehicle along

      with the appropriate application and fees to the Department of Transportation of the

      Commonwealth in accordance with Pa.C.S. § 1132.1(a). As a result, Creditor has a valid

      security interest in the Collateral. A copy of the Lien and Title Information is attached

      hereto as Exhibit B.

8.    Creditor believes the clean retail value of the Collateral $21,300.00 based upon NADA

      Used Cars/Trucks guide dated July 1, 2020, a copy of which is attached hereto as Exhibit

      C.

9.    Post-petition payments have not been received, therefore no post-petition payment

      history is attached.

10.   Debtor's Chapter 13 Plan calls for the Debtor to retain the Vehicle.




20-007950_EJS1
Case 20-10804-amc        Doc 34    Filed 07/14/20 Entered 07/14/20 14:56:26              Desc Main
                                   Document     Page 3 of 6



11.    Debtor has failed to make full post-petition payments for the past 5 months as of July 1,

       2020 and is in default in the amount of $2,383.14.

12.    As of July 1, 2020, there is currently due and owing on the Contract the outstanding

       principal balance of $20,571.90, plus interest accruing thereon at the rate of 0.000% per

       annum. This amount is broken down as follows:


                                       Total Loan Balance

                 Description                                           Amount
                  Principal                                          $20,571.90
                   Interest                                             $0.00
              Escrow advance                                            $0.00
                Late charges                                            $0.00
                Other Income                                           $335.05
                    Costs                                             $1,069.56
       Less Contractual Suspense Funds                                 $(0.00)

                                        Total: $21,976.51


13.    Creditor seeks relief from the automatic stay pursuant to 11 U.S.C. § 362(d) to proceed

       under applicable nonbankruptcy law to enforce its remedies to repossess and sell the

       Collateral.

14.    Creditor is entitled to relief from the automatic stay for the following reason(s):

       a.      Creditor lacks adequate protection of its secured interest in the Collateral pursuant
               to 11 USC § 362(d)(1) as a result of Debtor's failure to make payments when due.

       b.      Debtor has no equity in the Collateral, and the Debtor does not need the Collateral
               for an effective reorganization pursuant to 11 USC § 362(d)(2). Debtor's
               outstanding balance exceeds the value of the Collateral. Based upon the lack of
               equity in the Collateral, Creditor asserts that the Collateral is burdensome and/or
               of inconsequential value and benefit to the estate.

       WHEREFORE, JPMorgan Chase Bank, N.A. respectfully requests this Honorable Court

to enter an order terminating the Automatic stay as it affects the interests of JPMorgan Chase




20-007950_EJS1
Case 20-10804-amc       Doc 34    Filed 07/14/20 Entered 07/14/20 14:56:26           Desc Main
                                  Document     Page 4 of 6



Bank, N.A. in the Collateral, and granting such other relief as this Honorable Court may deem

just.

                                                   Respectfully submitted,

                                                    /s/ Karina Velter
                                                   Karina Velter, Esquire (94781)
                                                   Adam B. Hall (323867)
                                                   Sarah E. Barngrover (323972)
                                                   Manley Deas Kochalski LLC
                                                   P.O. Box 165028
                                                   Columbus, OH 43216-5028
                                                   Telephone: 614-220-5611
                                                   Fax: 614-627-8181
                                                   Attorneys for Creditor
                                                   The case attorney for this file is Karina
                                                   Velter.
                                                   Contact email is kvelter@manleydeas.com




20-007950_EJS1
Case 20-10804-amc       Doc 34    Filed 07/14/20 Entered 07/14/20 14:56:26           Desc Main
                                  Document     Page 5 of 6



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                              :
                                     : Case No.: 20-10804
 Daniel J Lewis                      : Chapter 13
                                     : Judge Ashely M. Chan
                           Debtor(s) : * * * * * * * * * * * * * * * * * *
                                       *
                                     :
 JPMorgan Chase Bank, N.A.           : Date and Time of Hearing
                            Movant, : Place of Hearing
        vs                           : August 12, 2020 at 11:00 a.m.
                                     :
 Daniel J Lewis                      : U.S. Bankruptcy Court
                                     : 900 Market Street, Courtroom #4
 SCOTT F. WATERMAN (Chapter 13) : Philadelphia, PA, 19107
                        Respondents. :

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay regarding the Personal Property known as 2016 Jeep Wrangler VIN#

1C4AJWAG2GL228655 was served on the parties listed below via e-mail notification:

  Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

  SCOTT F. WATERMAN (Chapter 13), Chapter 13 Trustee, 2901 St. Lawrence Ave., Suite
  100, Reading, PA 19606, ECFMail@ReadingCh13.com

  Brad J. Sadek, Attorney for Daniel J Lewis, Sadek and Cooper, 1315 Walnut Street, Suite
  502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on
_______________,
     July 14       2020:

  Daniel J Lewis, 615 Green Street, Bridgeport, PA 19405


      July 14, 2020
DATE: ______________________
                                                      /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)
                                                    Adam B. Hall (323867)
                                                    Sarah E. Barngrover (323972)
                                                    Manley Deas Kochalski LLC


20-007950_EJS1
Case 20-10804-amc   Doc 34   Filed 07/14/20 Entered 07/14/20 14:56:26      Desc Main
                             Document     Page 6 of 6



                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




20-007950_EJS1
